UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-27213 Dreyfus Manager Funds II (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/10 FORM N-CSR Item 1. Reports to Stockholders. -2- Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 9 Comparing Your Funds Expenses With Those of Other Funds 10 Statement of Investments 26 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 33 Financial Highlights 39 Notes to Financial Statements 52 Report of Independent Registered Public Accounting Firm 53 Important Tax Information 54 Board Members Information 56 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Balanced Opportunity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Balanced Opportunity Fund, covering the 12-month period from December 1, 2009, through November 30, 2010. Both stocks and bonds delivered respectable, positive returns over the past year despite periodic bouts of volatility stemming from domestic and global economic uncertainty and events. Although U.S. GDP growth was positive throughout the reporting period, the economic recovery has been milder than historical averages. Stubbornly high levels of unemployment and persistent weakness in the housing market weighed on economic activity while rising corporate earnings and moderate inflation risk have generally been supportive of stock and longer-term bond prices. We remain cautiously optimistic regarding economic and market prospects in 2011.A weaker U.S. dollar is likely to support exports and limit imports, residential construction appears to set to begin recovering from depressed levels, and employment growth has begun to expand enough to generate solid gains in wage and salary income. Meanwhile, we expect inflationary pressures and short-term interest rates to remain low.As always, we urge you to talk with your financial advisor to review your investment outlook given these recent developments. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation December 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of December 1, 2009, through November 30, 2010, as provided by Keith Stransky, Brian Ferguson, Sean Fitzgibbon, David Bowser and Peter Vaream, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended November 30, 2010, Dreyfus Balanced Opportunity Funds Class A shares, Class B shares, Class C shares, Class I shares, Class J shares and Class Z shares produced total returns of 8.38%, 7.55%, 7.50%, 8.64%, 8.50% and 8.43%, respectively. 1 In comparison, the funds benchmark, a blended index composed of 60% Standard & Poors 500 Composite Stock Price Index (S&P 500 Index) and 40% Barclays Capital U.S.Aggregate Bond Index, produced an 8.38% total return for the same period. 2 Separately, the S&P 500 Index and the Barclays Capital U.S. Aggregate Bond Index produced total returns of 9.96% and 6.02%, respectively, for the same period. Stocks and bonds generally advanced during the reporting period as the U.S. economy continued to emerge from recession with few signs of rising inflation. The fund produced returns comparable to its benchmark, as both the equity and fixed-income portfolios benefited from their security selection strategies. The Funds Investment Approach The fund seeks high total return, including capital appreciation and current income, through a diversified mix of stocks and fixed-income securities.When allocating assets, we assess the relative return and risk of each asset class, general economic conditions, anticipated future changes in interest rates and the general outlook for stocks. Among stocks, we strive to create a broadly diversified portfolio that includes a blend of growth and value stocks. Using quantitative and fundamental research, we look for companies with leading market positions, competitive or technological advantages, high returns on equity and assets, good growth prospects, attractive valuations and strong management teams. The fund normally invests between 25% and 50% of its assets in fixed-income securities that, at the time of purchase, are rated investment grade (Baa/BBB or higher) or the non-rated equivalent as determined by Dreyfus.We may invest up to 5% of the fixed-income portfolio in securities rated below investment grade (but not lower than B) and up to 10% in bonds from foreign issuers. Markets Advanced Amid Mixed Economic Data Stocks generally advanced, retreated, and advanced again as investors reacted to conflicting financial headlines. On one hand, accelerating The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) industrial activity, rising consumer spending and improved corporate earnings indicated that the economic recovery was sustainable. On the other, high unemployment and foreclosure rates, regulatory uncertainty and the European sovereign debt crisis undermined confidence. Nonetheless, the S&P 500 Index ended the reporting period just below its April peak. Bonds also fared well, as improving business conditions supported gains in higher yielding market sectors, including corporate bonds. U.S. government securities later advanced when the Federal Reserve Board announced a new round of quantitative easing, driving yields of longer-term U.S.Treasury securities lower. Opportunistic Positioning Emphasized Risk Management Throughout the reporting period, the markets experienced extreme volatility, making it difficult to adjust the asset mix in order to take advantage of such rapid shifts.We maintained an overweighted position in equities throughout the year.The fund participated in the early year rally; however, the correction, which began in May and ended in late August, hurt the equity component. The resumption of the rally in September benefited the fund both absolutely and relatively; the equity and bond components performed well. We currently expect to keep equity exposure above the benchmark in an effort to take advantage of the continuing rebound in the stock market. Bonds may experience a correction since yields have fallen so low; therefore, we will continue to underweight this component. In this environment, the funds equity portion outperformed its benchmark in seven of 10 economic sectors.The fund scored its best relative performance in the energy sector, where results were bolstered by limited exposure to companies implicated in the oil spill in the Gulf of Mexico. Underweighted exposure to industry giant ExxonMobil also helped when investors questioned the companys growth prospects. Instead, we emphasized exploration-and-production companies, such as Newfield Exploration, which rose along with oil prices. In addition, oil producer ConocoPhillips enhanced shareholder value by selling non-core assets and repurchasing shares. In the industrials sector, the fund benefited from holdings with an ample presence in emerging markets. For example, machinery producer Cummins does considerable business in Asia and Latin America, helping to build their industrial infrastructures.The funds investments in the materials sector also advanced more strongly than the benchmark, as holdings such as CF Industries Holdings and Freeport McMoRan Copper & Gold benefited from rising corn and precious metals prices, respectively. On a more negative note, the financials sector was responsible for the greatest drag on relative returns. Several holdings that we believed offered 4 good long-term recovery prospectssuch as Bank of America, Morgan Stanley and JPMorgan Chase & Co.suffered due to regulatory uncertainty and slowing mergers-and-acquisitions activity. In addition, the fund held no real estate investment trusts, which advanced despite our concerns regarding industry fundamentals. The funds bond portfolio particularly benefited from our security selection strategy among mortgage-backed securities, where a focus on higher coupons fared well when prepayment rates proved lower than most analysts expectations. Our interest rate strategies also bolstered relative results, as an emphasis on intermediate-term maturities helped the fund participate more fully in an especially strong segment of the markets maturity spectrum. Positioned for Further Recovery As of the end of the reporting period, we have positioned the fund for continued economic recovery through overweighted exposure to consumer discretionary stocks, where we believe media stocks are poised for gains.We have found fewer opportunities in the information technology sector. Among bonds, we have maintained modestly overweighted exposure to higher yielding market sectors, which we expect to attract investors attention in a low interest-rate environment. December 15, 2010 Please note, the position in any security highlighted in italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures for Class A, B, C and I shares provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through April 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, Class A, B, C and I returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance.The Barclays Capital U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B, Class C, Class J, Class I and Class Z shares of Dreyfus Balanced Opportunity Fund on 11/30/00 to a $10,000 investment made in the Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index) and the Barclays Capital U.S.Aggregate Index (the Barclays Index) on that date.All dividends and capital gain distributions are reinvested. On January 30, 2004, Dreyfus Balanced Opportunity Fund (the fund) commenced operations after all of the assets of another mutual fund advised by the funds sub-investment adviser were transferred to the fund in exchange for Class J shares of the fund in a tax-free reorganization. Class B, J and Z shares are closed to new investors.The fund offers Class A, C and I shares, which are subject to different sales charges and expenses.The performance figures for Class A, Class B, Class C, Class I and Class Z shares in the line graph above include the performance of the predecessor fund and reflect current sales loads and distribution expenses in effect since the reorganization date. The funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.The S&P 500 Index is a widely accepted, unmanaged index of U.S. stock market performance.The Barclays Index is a widely accepted, unmanaged index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities, and asset-backed securities with an average maturity of 1-10 years. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 11/30/10 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 2.16% 0.52% 2.93% without sales charge 8.38% 1.72% 3.54% Class B shares with applicable redemption charge  3.55% 0.58% 3.31% without redemption 7.55% 0.90% 3.31% Class C shares with applicable redemption charge  6.50% 0.94% 3.01% without redemption 7.50% 0.94% 3.01% Class J shares 8.50% 1.93% 3.70% Class I shares 8.64% 1.95% 3.68% Class Z shares 8.43% 1.82% 3.61% Standard & Poors 500 Composite Stock Price Index 9.96% 0.99% 0.81% Barclays Capital U.S. Aggregate Index 6.02% 6.23% 6.15% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The performance figures for Class A, Class B, Class C, Class I and Class Z shares shown in the table include the performance of the predecessor fund and reflect current sales loads and distribution expenses in effect since the reorganization date.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Balanced Opportunity Fund from June 1, 2010 to November 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2010 Expenses paid Ending value per $1,000  (after expenses) Class A $ 6.11 $1,064.80 Class B $10.02 $1,060.60 Class C $ 9.97 $1,061.00 Class J $ 5.13 $1,066.10 Class I $ 4.77 $1,066.10 Class Z $ 5.59 $1,065.80  Expenses are equal to the funds annualized expense ratio of 1.18% for Class A, 1.94% for Class B, 1.93% for Class C, .99% for Class J, .92% for Class I and 1.08% for Class Z, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 8 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2010 Expenses paid Ending value per $1,000  (after expenses) Class A $5.97 $1,019.15 Class B $9.80 $1,015.34 Class C $9.75 $1,015.39 Class J $5.01 $1,020.10 Class I $4.66 $1,020.46 Class Z $5.47 $1,019.65  Expenses are equal to the funds annualized expense ratio of 1.18% for Class A, 1.94% for Class B, 1.93% for Class C, .99% for Class J, .92% for Class I and 1.08% for Class Z, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). The Fund 9 STATEMENT OF INVESTMENTS November 30, 2010 Coupon Maturity Principal Bonds and Notes28.7% Rate (%) Date Amount ($) Value ($) AssetBacked Certificates.2% Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 165,029 a 166,794 CNH Equipment Trust, Ser. 2010-B, Cl. B 3.12 2/15/17 395,000 393,284 Morgan Stanley Capital, Ser. 2005-WMC4, Cl. M2 0.69 4/25/35 11,716 a 11,707 Securitized Asset Backed Receivables, Ser. 2005-FR2, Cl. M1 0.69 3/25/35 18,471 a 18,442 Asset-Backed Ctfs./ Auto Receivables1.0% Ally Auto Receivables Trust, Ser. 2010-1, Cl. B 3.29 3/15/15 315,000 b 324,592 Americredit Automobile Receivables Trust, Ser. 2010-3, Cl. B 2.04 9/8/15 230,000 230,109 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. B 3.72 11/17/14 480,000 496,028 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. C 5.19 8/17/15 275,000 288,741 Americredit Prime Automobile Receivable, Ser. 2007-1, Cl. B 5.35 9/9/13 210,000 216,459 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 75,000 77,524 Ford Credit Auto Owner Trust, Ser. 2010-A, Cl. C 3.22 3/15/16 310,000 322,193 Franklin Auto Trust, Ser. 2008-A, Cl. B 6.10 5/20/16 235,000 b 246,452 Santander Drive Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.84 11/17/14 505,000 507,257 Santander Drive Auto Receivables Trust, Ser. 2010-3, Cl. B 2.05 5/15/15 95,000 94,983 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 100,000 100,240 Asset-Backed Ctfs./ Home Equity Loans.2% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.14 1/25/34 125,487 a 128,269 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Home Equity Loans (continued) Bear Stearns Asset Backed Securities Trust, Ser. 2005-EC1, Cl. A2 0.50 11/25/35 61,947 a 60,758 Bear Stearns Asset Backed Securities Trust, Ser. 2005-HE7, Cl. M1 0.77 7/25/35 235,486 a 226,648 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.68 5/25/35 37,847 a 37,750 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.70 7/25/35 41,785 a 41,634 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.38 1/25/36 4,982 a 4,927 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.51 11/25/35 179,335 a 176,977 Commercial Mortgage Pass-Through Ctfs.2.2% American Tower Trust, Ser. 2007-1A, Cl. AFX 5.42 4/15/37 225,000 b 246,203 Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 575,000 608,532 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A3 4.24 8/13/39 335,935 a 340,516 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 335,000 a 362,008 Bear Stearns Commercial Mortgage Securities, Ser. 2006-T22, Cl. A4 5.68 4/12/38 275,000 a 301,752 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 275,000 295,161 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 175,000 a 189,834 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. B 5.24 7/10/46 180,000 a,b 180,471 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. C 5.78 7/10/46 125,000 a,b 125,933 Extended Stay America Trust, Ser. 2010-ESHA, Cl. A 2.95 11/5/27 455,000 b 454,364 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 48,313 48,435 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 0.69 3/6/20 560,000 a,b 503,190 JP Morgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 139,470 a 146,664 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. B 7.15 12/5/27 100,000 b 116,225 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 7.45 12/5/27 435,000 a,b 488,630 JP Morgan Chase Commercial Mortgage Securities, Ser. 2010-CNTR, Cl. B 5.02 8/5/32 790,000 b 763,931 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.39 11/12/37 21,904 a 21,999 RBSCF Trust, Ser. 2010-MB1, Cl. B 4.79 4/15/24 480,000 a,b 508,358 RBSCF Trust, Ser. 2010-MB1, Cl. C 4.82 4/15/24 125,000 a,b 128,509 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 6.05 8/15/39 415,000 a 457,556 Vornado, Ser. 2010-VN0, Cl. B 4.74 9/13/28 150,000 b 150,154 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 21,490 21,984 Consumer Staples.4% Altria Group, Gtd. Notes 9.70 11/10/18 320,000 430,955 Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 145,000 b 204,861 Anheuser-Busch, Gtd. Notes 5.05 10/15/16 90,000 100,392 Diageo Capital, Gtd. Bonds 4.83 7/15/20 195,000 214,306 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples (continued) Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 180,000 215,395 Diversified Financial Services2.2% American Express Credit, Sr. Unscd. Notes 5.13 8/25/14 195,000 212,285 American Express Credit, Sr. Unscd. Notes, Ser. C 7.30 8/20/13 230,000 260,526 Ameriprise Financial, Sr. Unscd. Notes 5.30 3/15/20 75,000 81,184 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 695,000 699,981 Bank of America, Sr. Unscd. Notes 7.38 5/15/14 390,000 436,111 Capital One Bank USA, Sub. Notes 8.80 7/15/19 250,000 311,661 Capital One Financial, Sr. Unscd. Notes 6.75 9/15/17 185,000 217,114 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 145,000 148,628 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 200,000 214,498 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 405,000 442,388 Citigroup, Unscd. Notes 8.50 5/22/19 200,000 245,286 Credit Suisse, Sub. Notes 5.40 1/14/20 205,000 213,007 ERAC USA Finance, Gtd. Notes 5.60 5/1/15 90,000 b 100,453 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 90,000 b 102,974 ERAC USA Finance, Gtd. Notes 7.00 10/15/37 300,000 b 330,228 General Electric Capital, Sr. Unscd. Notes 4.38 9/21/15 395,000 420,027 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 475,000 b 506,802 The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 285,000 321,756 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 30,000 32,223 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 335,000 338,115 Morgan Stanley, Sr. Unscd. Notes 6.60 4/1/12 95,000 101,666 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 220,000 b 251,976 UBS AG/Stamford, Sr. Unscd. Notes 4.88 8/4/20 250,000 259,827 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 325,000 364,901 Foreign/Governmental.4% Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 85,000 95,442 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 100,000 123,036 Republic of Peru, Sr. Unscd. Bonds 6.55 3/14/37 445,000 509,525 Russia Foreign Bond, Sr. Unscd. Bonds 5.00 4/29/20 480,000 b,c 480,960 Industrial.3% Allied Waste North America, Gtd. Notes, Ser. B 7.13 5/15/16 80,000 84,996 Hutchison Whampoa International, Gtd. Notes 5.75 9/11/19 305,000 b 332,704 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 100,000 b 121,427 Republic Services, Gtd. Notes 5.50 9/15/19 115,000 129,021 Waste Management, Gtd. Notes 7.38 5/15/29 170,000 198,060 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Insurance.8% ACE INA Holdings, Gtd. Notes 5.80 3/15/18 45,000 50,866 Allstate, Sr. Unscd. Debs. 6.75 5/15/18 220,000 257,168 AON, Sr. Unscd. Notes 3.50 9/30/15 165,000 167,583 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 37,000 35,610 Cincinnati Financial, Sr. Unscd. Debs 6.92 5/15/28 159,000 167,101 Lincoln National, Sr. Unscd. Notes 8.75 7/1/19 205,000 258,693 MetLife, Sr. Unscd. Notes 7.72 2/15/19 180,000 223,952 Principal Financial Group, Gtd. Notes 8.88 5/15/19 205,000 263,865 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 260,000 281,439 Willis North America, Gtd. Notes 6.20 3/28/17 215,000 227,680 Willis North America, Gtd. Notes 7.00 9/29/19 245,000 264,616 Materials.3% Arcelormittal, Sr. Unscd. Notes 5.25 8/5/20 240,000 238,187 Dow Chemical, Sr. Unscd. Notes 4.25 11/15/20 110,000 107,723 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 390,000 507,753 Media & Telecommunications1.3% AT&T, Sr. Unscd. Notes 6.55 2/15/39 355,000 392,823 CBS, Gtd. Notes 5.90 10/15/40 65,000 62,143 The Fund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Media & Telecommunications (continued) Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 180,000 201,012 Comcast, Gtd. Notes 6.30 11/15/17 80,000 94,414 Comcast, Gtd. Notes 6.50 11/15/35 135,000 146,081 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 355,000 b 408,489 DirecTV Holdings, Gtd. Notes 6.00 8/15/40 370,000 368,486 NBC Universal, Sr. Unscd. Notes 5.15 4/30/20 240,000 b 256,694 News America, Gtd. Notes 6.65 11/15/37 435,000 486,681 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 240,000 313,063 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 410,000 433,735 Time Warner Cable, Gtd. Notes 5.85 5/1/17 265,000 303,093 Time Warner, Gtd. Notes 5.88 11/15/16 276,000 318,323 Verizon Communications, Sr. Unscd. Notes 6.35 4/1/19 70,000 83,908 Municipal Bonds.6% California, GO (Build America Bonds) (Various Purpose) 7.55 4/1/39 255,000 262,859 Chicago Transit Authority, Sales Tax Receipts Revenue (Build America Bonds) 6.20 12/1/40 315,000 291,293 Illinois, GO 4.42 1/1/15 270,000 281,035 Los Angeles Department of Water and Power, Revenue (Build America Bonds) 5.72 7/1/39 120,000 112,579 Los Angeles Unified School District, GO (Build America Bonds) 6.76 7/1/34 215,000 224,445 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Municipal Bonds (continued) Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Build America Bonds) 6.09 11/15/40 10,000 9,895 Metropolitan Transportation Authority, Revenue (Build America Bonds) 6.55 11/15/31 225,000 225,920 New Jersey Transportation Trust Fund Authority, (Transportation System) (Build America Bonds) 6.56 12/15/40 230,000 233,363 New York City, GO (Build America Bonds) 5.99 12/1/36 250,000 247,238 Office And Business Equipment.1% Xerox, Sr. Unscd. Notes 5.50 5/15/12 75,000 79,302 Xerox, Sr. Unscd. Notes 5.65 5/15/13 105,000 114,307 Oil & Gas.5% EQT, Sr. Unscd. Notes 8.13 6/1/19 225,000 271,966 Husky Energy, Sr. Unscd. Notes 7.25 12/15/19 125,000 151,213 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 315,000 370,626 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 76,000 96,694 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 215,000 225,730 Plains All American Pipeline, Gtd. Notes 5.75 1/15/20 245,000 266,440 Valero Energy, Sr. Unscd. Notes 6.13 2/1/20 130,000 140,879 Real Estate.8% Boston Properties, Sr. Unscd. Notes 5.63 4/15/15 245,000 272,392 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 45,000 50,071 The Fund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Real Estate (continued) Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 195,000 234,404 ERP Operating, Sr. Unscd. Notes 5.75 6/15/17 100,000 111,908 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 260,000 287,227 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 255,000 270,762 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 135,000 149,327 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 100,000 102,932 Regency Centers, Gtd. Notes 5.88 6/15/17 205,000 225,421 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 224,000 259,176 WEA Finance, Gtd. Notes 7.13 4/15/18 295,000 b 345,497 Residential Mortgage Pass-Through Ctfs..1% CS First Boston Mortgage Securities, Ser. 2005-6, Cl. 1A2 0.52 7/25/35 157,786 a Retail.3% Autozone, Sr. Unscd. Notes 5.75 1/15/15 225,000 252,446 CVS Pass-Through Trust, Pass Thru Certificates 8.35 7/10/31 215,025 b 265,907 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 212,000 222,778 Staples, Gtd. Notes 9.75 1/15/14 170,000 208,750 U.S. Government Agencies.9% Federal Home Loan Mortgage Corp., Notes 4.88 6/13/18 855,000 d 986,712 Federal National Mortgage Association, Notes 1.63 10/26/15 1,590,000 c,d 1,589,960 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed9.9% Federal Home Loan Mortgage Corp.: 4.50%, 2/1/392/1/40 1,489,307 d 1,556,848 5.00%, 1/1/238/1/39 4,034,737 d 4,294,064 5.50%, 4/1/227/1/40 5,123,067 d 5,505,326 6.00%, 3/1/38 374,224 d 406,264 Federal National Mortgage Association: 4.50%, 2/1/382/1/39 2,789,097 d 2,907,407 5.00%, 8/1/204/1/40 6,542,504 d 7,002,248 5.50%, 9/1/347/1/40 5,649,004 d 6,094,917 6.00%, 5/1/225/1/39 1,198,601 d 1,313,292 8.00%, 3/1/30 143 d 168 Government National Mortgage Association I: 5.50%, 4/15/33 127,800 139,726 U.S. Government Securities5.3% U.S. Treasury Bonds: 3.88%, 8/15/40 715,000 687,071 4.25%, 5/15/39 86,000 88,311 5.00%, 5/15/37 770,000 896,449 5.25%, 11/15/28 365,000 438,399 U.S. Treasury Notes: 1.00%, 7/31/11 100,000 100,516 1.38%, 9/15/12 8,425,000 8,566,186 1.88%, 8/31/17 970,000 957,724 2.38%, 8/31/14 620,000 651,291 2.63%, 8/15/20 1,870,000 1,849,254 2.75%, 5/31/17 1,400,000 1,464,968 Utilities.9% Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 07-A 6.30 8/15/37 370,000 429,603 Consumers Energy, First Mortgage Bonds 6.70 9/15/19 200,000 245,304 Duke Energy Carolinas, First Mortgage Bonds 5.25 1/15/18 95,000 108,603 Enel Finance International, Gtd. Notes 5.70 1/15/13 185,000 b 198,881 Exelon Generation, Sr. Unscd. Notes 4.00 10/1/20 210,000 205,478 The Fund 19 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Utilities (continued) National Grid, Sr. Unscd. Notes 6.30 8/1/16 223,000 261,194 Nevada Power, Mortgage Notes 6.50 8/1/18 270,000 322,601 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 55,000 64,464 NiSource Finance, Gtd. Notes 6.40 3/15/18 230,000 262,454 Potomac Electric Power, First Mortgage Bonds 6.50 11/15/37 200,000 236,511 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 25,000 29,030 Virginia Electric & Power, Sr. Unscd. Notes 5.40 4/30/18 205,000 236,430 Total Bonds and Notes (cost $81,062,003) Common Stocks70.8% Shares Value ($) Consumer Discretionary10.0% Abercrombie & Fitch, Cl. A 10,290 517,072 Amazon.com 8,280 e 1,452,312 Autoliv 11,410 837,722 Carnival 48,843 2,017,704 CBS, Cl. B 40,050 674,442 DIRECTV, Cl. A 34,050 e 1,414,097 Guess? 10,850 512,663 Home Depot 72,457 2,188,926 Johnson Controls 42,860 1,561,818 Lowes 19,680 446,736 Mattel 75,970 1,963,065 Newell Rubbermaid 155,490 2,607,567 News, Cl. A 225,060 3,069,818 NVR 620 e 384,388 Omnicom Group 72,220 3,281,677 Staples 22,220 489,062 Target 43,430 2,472,904 20 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Time Warner 68,513 2,020,448 Toll Brothers 23,750 e 426,313 Viacom, Cl. B 18,700 707,421 Whirlpool 4,410 321,930 Consumer Staples5.4% Clorox 10,110 624,899 CVS Caremark 45,791 1,419,521 Dr. Pepper Snapple Group 26,060 954,578 Energizer Holdings 28,190 e 1,984,294 Nestle, ADR 25,600 1,401,088 PepsiCo 69,655 4,501,803 Philip Morris International 49,955 2,841,940 Unilever, ADR 76,930 2,150,963 Energy10.7% Alpha Natural Resources 19,170 e 950,065 Anadarko Petroleum 40,690 2,610,670 Apache 10,610 1,142,060 Cameron International 32,040 e 1,541,444 Chevron 34,164 2,766,259 ENSCO, ADR 22,900 1,085,460 EOG Resources 29,870 2,656,937 Exxon Mobil 10,720 745,683 Halliburton 53,900 2,039,576 Hess 40,032 2,804,242 Newfield Exploration 20,760 e 1,387,391 Occidental Petroleum 76,700 6,762,639 Peabody Energy 4,830 284,052 QEP Resources 27,140 953,428 Schlumberger 39,490 3,054,157 Valero Energy 35,940 700,111 Exchange Traded Funds.6% Standard & Poors Depository Receipts S&P rust 15,620 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial13.3% American Express 54,720 2,364,998 Ameriprise Financial 21,450 1,111,968 AON 17,720 710,926 Bank of America 360,070 3,942,766 Capital One Financial 51,290 1,909,527 Citigroup 239,250 e 1,004,850 Comerica 53,780 1,962,432 Fidelity National Financial, Cl. A 25,160 339,660 Franklin Resources 11,550 1,317,740 Genworth Financial, Cl. A 134,780 e 1,571,535 Goldman Sachs Group 11,690 1,825,277 Huntington Bancshares 147,720 861,946 JPMorgan Chase & Co. 157,364 5,882,266 Lincoln National 46,130 1,101,584 Marsh & McLennan 27,990 701,989 MetLife 69,707 2,659,322 Morgan Stanley 57,850 1,415,011 PNC Financial Services Group 11,980 645,123 Prudential Financial 17,680 896,022 State Street 11,240 485,568 SunTrust Banks 40,660 949,818 TD Ameritrade Holding 42,290 707,935 Wells Fargo & Co. 174,162 4,738,948 Health Care7.9% AmerisourceBergen 74,100 2,285,985 Amgen 12,950 e 682,335 Amylin Pharmaceuticals 63,090 e 808,498 Baxter International 9,170 445,204 CIGNA 54,450 2,004,305 Covidien 15,751 662,645 Dendreon 14,080 e 503,219 Emergency Medical Services, Cl. A 10,640 e 527,106 Gilead Sciences 22,890 e 835,485 Hospira 14,480 e 814,645 Human Genome Sciences 47,430 c,e 1,163,458 22 Common Stocks (continued) Shares Value ($) Health Care (continued) McKesson 11,280 720,792 Merck & Co. 54,580 1,881,373 Pfizer 372,247 6,063,904 St. Jude Medical 13,780 e 533,148 Thermo Fisher Scientific 8,570 e 435,870 UnitedHealth Group 33,110 1,209,177 Universal Health Services, Cl. B 12,380 509,066 Zimmer Holdings 23,430 e 1,154,162 Industrial8.2% Caterpillar 36,830 3,115,818 Cummins 19,090 1,854,021 Dover 56,363 3,089,256 Eaton 7,230 696,972 Ford Motor 67,500 e 1,075,950 General Electric 178,340 2,823,122 General Motors 23,984 820,253 Honeywell International 10,100 502,071 Ingersoll-Rand 36,520 1,497,320 Norfolk Southern 27,680 1,665,506 Paccar 9,540 513,824 Pitney Bowes 48,770 1,070,014 Raytheon 26,220 1,212,675 Stanley Black & Decker 9,520 566,726 Textron 42,320 946,275 Thomas & Betts 13,550 e 602,298 Tyco International 17,235 653,034 Union Pacific 7,453 671,590 United Technologies 9,210 693,237 Information Technology10.0% Allscripts Healthcare Solutions 44,320 e 777,816 AOL 34,803 e 841,537 Apple 14,081 e 4,381,303 BMC Software 37,780 e 1,677,432 Cisco Systems 79,328 e 1,519,924 The Fund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Cypress Semiconductor 38,190 e 598,437 eBay 24,070 e 701,159 EMC 47,270 e 1,015,832 F5 Networks 7,200 e 949,536 Google, Cl. A 3,610 e 2,006,113 Informatica 29,810 e 1,230,557 International Business Machines 11,490 1,625,375 Microsoft 83,840 2,113,606 NetApp 15,300 e 779,229 Oracle 109,940 2,972,778 QUALCOMM 78,960 3,690,590 Teradata 28,878 e 1,186,597 Western Digital 38,980 e 1,305,830 Materials1.9% Air Products & Chemicals 5,820 501,800 CF Industries Holdings 4,370 527,765 Dow Chemical 29,720 926,670 E.I. du Pont de Nemours & Co. 27,960 1,313,840 Freeport-McMoRan Copper & Gold 18,080 1,831,866 International Paper 19,850 495,655 Telecommunication Services1.2% AT&T 102,604 2,851,365 Motorola 79,760 e 610,962 Utilities1.6% American Electric Power 18,350 653,260 Entergy 20,240 1,441,898 NextEra Energy 25,070 1,269,043 Public Service Enterprise Group 41,780 1,288,077 Questar 16,300 270,743 Total Common Stocks (cost $205,116,963) 24 Other Investment.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,427,000) 1,427,000 f Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $1,574,381) 1,574,381 f Total Investments (cost $289,180,347) 100.5% Liabilities, Less Cash and Receivables (.5%) Net Assets 100.0% ADRAmerican Depository Receipts GOGeneral Obligation a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At November 30, 2010, these securities had a market value of $8,144,865 or 2.8% of net assets. c Security, or portion thereof, on loan.At November 30, 2010, the market value of the funds securities on loan was $3,048,749 and the market value of the collateral held by the fund was $3,125,562, consisting of cash collateral of $1,574,381 and U.S. Government and Agency securities valued at $1,551,181. d The Federal Housing Finance Agency (FHFA) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. e Non-income producing security. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Common Stocks 70.2 Exchange Traded Funds .6 U.S. Government & Agencies 16.1 Municipal Bonds .6 Corporate Bonds 7.9 Foreign/Governmental .4 Asset/Mortgage-Backed 3.7 Money Market Investments 1.0  Based on net assets. See notes to financial statements. The Fund 25 STATEMENT OF ASSETS AND LIABILITIES November 30, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $3,048,749)Note 1(c): Unaffiliated issuers 286,178,966 292,875,882 Affiliated issuers 3,001,381 3,001,381 Cash 1,626 Cash denominated in foreign currencies 2,835 2,849 Dividends and interest receivable 1,065,066 Receivable for investment securities sold 229,728 Receivable for shares of Beneficial Interest subscribed 53,674 Prepaid expenses 44,144 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 304,494 Liability for securities on loanNote 1(c) 1,574,381 Payable for shares of Beneficial Interest redeemed 587,482 Payable for investment securities purchased 239,198 Accrued expenses 178,346 Net Assets ($) Composition of Net Assets ($): Paid-in capital 347,679,078 Accumulated undistributed investment incomenet 2,933,524 Accumulated net realized gain (loss) on investments (62,919,083) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 6,696,930 Net Assets ($) 26 Net Asset Value Per Share Class A Net Assets ($) 143,377,904 Shares Outstanding 8,995,570 Net Asset Value Per Share ($) Class B Net Assets ($) 36,171,007 Shares Outstanding 2,296,280 Net Asset Value Per Share ($) Class C Net Assets ($) 44,683,163 Shares Outstanding 2,820,953 Net Asset Value Per Share ($) Class J Net Assets ($) 23,766,656 Shares Outstanding 1,489,323 Net Asset Value Per Share ($) Class I Net Assets ($) 2,468,104 Shares Outstanding 154,540 Net Asset Value Per Share ($) Class Z Net Assets ($) 43,923,615 Shares Outstanding 2,766,470 Net Asset Value Per Share ($) See notes to financial statements. The Fund 27 STATEMENT OF OPERATIONS Year Ended November 30, 2010 Investment Income ($): Income: Interest 4,128,987 Cash dividends (net of $6,226 foreign taxes withheld at source): Unaffiliated issuers 3,502,466 Affiliated issuers 4,703 Income from securities lendingNote 1(c) 4,289 Total Income Expenses: Management feeNote 3(a) 2,459,597 Shareholder servicing costsNote 3(c) 1,198,189 Distribution feesNote 3(b) 817,519 Professional fees 95,715 Custodian feesNote 3(c) 59,221 Registration fees 52,104 Prospectus and shareholders reports 30,365 Trustees fees and expensesNote 3(d) 18,442 Loan commitment feesNote 2 5,789 Miscellaneous 69,045 Total Expenses Lessreduction in expenses due to undertakingNote 3(a) (484,265) Lessreduction in fees due to earnings creditsNote 3(c) (1,998) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 19,974,118 Net unrealized appreciation (depreciation) on investments and foreign currency transactions 542,656 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 28 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, 2010 2009 a Operations ($): Investment incomenet 3,320,722 4,819,901 Net realized gain (loss) on investments 19,974,118 (32,124,527) Net unrealized appreciation (depreciation) on investments 542,656 89,739,117 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (1,933,037) (2,187,886) Class B Shares (812,208) (1,608,902) Class C Shares (486,398) (899,829) Class J Shares (419,235) (935,416) Class I Shares (38,535) (9,419) Class T Shares  (21,466) Class Z Shares (811,855) (1,488,886) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 48,129,536 8,909,143 Class B Shares 276,189 401,373 Class C Shares 1,246,370 1,593,852 Class J Shares 969,318 1,310,842 Class I Shares 1,490,455 363,223 Class T Shares  68,864 Class Z Shares 1,798,155 1,727,033 Net assets received in connection with reorganizationNote 1  50,352,911 The Fund 29 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended November 30, 2010 2009 a Beneficial Interest Transactions ($) (continued): Dividends reinvested: Class A Shares 1,768,600 2,058,923 Class B Shares 749,750 1,484,399 Class C Shares 399,359 747,018 Class J Shares 405,493 884,898 Class I Shares 34,206 9,388 Class T Shares  16,832 Class Z Shares 786,174 1,445,592 Cost of shares redeemed: Class A Shares (30,211,949) (30,230,746) Class B Shares (51,409,276) (16,513,654) Class C Shares (10,075,853) (9,972,776) Class J Shares (4,994,048) (7,880,750) Class I Shares (1,279,778) (399,446) Class T Shares  (946,369) Class Z Shares (9,068,795) (8,289,202) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 324,040,315 271,616,280 End of Period Undistributed investment incomenet 2,933,524 3,960,143 30 Year Ended November 30, 2010 2009 a Capital Share Transactions: Class A b,c Shares sold 3,128,506 687,943 Shares issued in connection with reorganizationNote 1  3,334,487 Shares issued for dividends reinvested 118,937 166,310 Shares redeemed (1,967,187) (2,365,065) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 18,417 28,285 Shares issued in connection with reorganizationNote 1  191,471 Shares issued for dividends reinvested 50,693 120,204 Shares redeemed (3,377,454) (1,305,262) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 82,562 117,168 Shares issued in connection with reorganizationNote 1  391,069 Shares issued for dividends reinvested 26,839 60,191 Shares redeemed (661,117) (768,887) Net Increase (Decrease) in Shares Outstanding Class J Shares sold 63,290 103,149 Shares issued for dividends reinvested 27,288 71,420 Shares redeemed (328,771) (617,798) Net Increase (Decrease) in Shares Outstanding The Fund 31 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended November 30, 2010 2009 a Capital Share Transactions (continued): Class I Shares sold 96,931 26,494 Shares issued in connection with reorganizationNote 1  123,934 Shares issued for dividends reinvested 2,302 760 Shares redeemed (86,834) (31,052) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold  5,469 Shares issued in connection with reorganizationNote 1  7,023 Shares issued for dividends reinvested  1,356 Shares redeemed  (81,189) Net Increase (Decrease) in Shares Outstanding  Class Z Shares sold 117,774 136,555 Shares issued for dividends reinvested 53,120 117,124 Shares redeemed (594,165) (656,137) Net Increase (Decrease) in Shares Outstanding a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended November 30, 2010, 1,039,824 Class B shares representing $15,761,167 were automatically converted to 1,029,756 Class A shares and during the period ended November 30, 2009, 143,541 Class B shares representing $1,794,416 were automatically converted to 142,492 Class A shares. c On the close of business on February 4, 2009, 74,880 Class T shares representing $869,506 were converted to 74,957 Class A shares. See notes to financial statements. 32 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended November 30, Class A Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.96 12.47 21.28 20.38 19.15 Investment Operations: Investment incomenet a .21 .25 .34 .33 .28 Net realized and unrealized gain (loss) on investments 1.03 2.62 (5.62) .89 1.40 Total from Investment Operations 1.24 2.87 (5.28) 1.22 1.68 Distributions: Dividends from investment incomenet (.26) (.38) (.39) (.32) (.29) Dividends from net realized gain on investments   (3.14)  (.16) Total Distributions (.26) (.38) (3.53) (.32) (.45) Net asset value, end of period 15.94 14.96 12.47 21.28 20.38 Total Return (%) b 8.38 23.77 (29.77) 6.08 8.96 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.37 1.45 1.29 1.23 1.21 Ratio of net expenses to average net assets 1.16 1.12 1.18 1.16 1.21 Ratio of net investment income to average net assets 1.33 1.89 2.04 1.57 1.44 Portfolio Turnover Rate 103.49 134.74 138.66 168.94 c 33.30 Net Assets, end of period ($ x 1,000) 143,378 115,445 73,441 151,796 215,342 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. The Fund 33 FINANCIAL HIGHLIGHTS (continued) Year Ended November 30, Class B Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.79 12.31 21.04 20.14 18.94 Investment Operations: Investment incomenet a .08 .15 .21 .17 .12 Net realized and unrealized gain (loss) on investments 1.03 2.58 (5.57) .89 1.40 Total from Investment Operations 1.11 2.73 (5.36) 1.06 1.52 Distributions: Dividends from investment incomenet (.15) (.25) (.23) (.16) (.16) Dividends from net realized gain on investments   (3.14)  (.16) Total Distributions (.15) (.25) (3.37) (.16) (.32) Net asset value, end of period 15.75 14.79 12.31 21.04 20.14 Total Return (%) b 7.55 22.58 (30.31) 5.30 8.11 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.13 2.20 2.05 2.02 2.01 Ratio of net expenses to average net assets 1.90 1.89 1.95 1.94 2.01 Ratio of net investment income to average net assets .57 1.16 1.28 .81 .65 Portfolio Turnover Rate 103.49 134.74 138.66 168.94 c 33.30 Net Assets, end of period ($ x 1,000) 36,171 82,906 80,893 147,807 169,513 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. 34 Year Ended November 30, Class C Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.88 12.38 21.10 20.19 18.98 Investment Operations: Investment incomenet a .09 .15 .22 .17 .13 Net realized and unrealized gain (loss) on investments 1.02 2.61 (5.59) .89 1.40 Total from Investment Operations 1.11 2.76 (5.37) 1.06 1.53 Distributions: Dividends from investment incomenet (.15) (.26) (.21) (.15) (.16) Dividends from net realized gain on investments   (3.14)  (.16) Total Distributions (.15) (.26) (3.35) (.15) (.32) Net asset value, end of period 15.84 14.88 12.38 21.10 20.19 Total Return (%) b 7.50 22.68 (30.22) 5.29 8.14 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.05 2.12 2.01 1.97 1.95 Ratio of net expenses to average net assets 1.91 1.88 1.90 1.90 1.95 Ratio of net investment income to average net assets .58 1.16 1.32 .84 .70 Portfolio Turnover Rate 103.49 134.74 138.66 168.94 c 33.30 Net Assets, end of period ($ x 1,000) 44,683 50,170 44,224 85,801 119,851 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. The Fund 35 FINANCIAL HIGHLIGHTS (continued) Year Ended November 30, Class J Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.97 12.52 21.38 20.47 19.22 Investment Operations: Investment incomenet a .22 .26 .40 .36 .33 Net realized and unrealized gain (loss) on investments 1.03 2.63 (5.65) .93 1.41 Total from Investment Operations 1.25 2.89 (5.25) 1.29 1.74 Distributions: Dividends from investment incomenet (.26) (.44) (.47) (.38) (.33) Dividends from net realized gain on investments   (3.14)  (.16) Total Distributions (.26) (.44) (3.61) (.38) (.49) Net asset value, end of period 15.96 14.97 12.52 21.38 20.47 Total Return (%) 8.50 23.81 (29.53) 6.41 9.25 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.02 1.06 .99 .91 .96 Ratio of net expenses to average net assets 1.02 1.05 .88 .87 .96 Ratio of net investment income to average net assets 1.46 1.99 2.34 1.77 1.69 Portfolio Turnover Rate 103.49 134.74 138.66 168.94 b 33.30 Net Assets, end of period ($ x 1,000) 23,767 25,858 27,178 54,149 174,820 a Based on average shares outstanding at each month end. b The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. 36 Year Ended November 30, Class I Shares 2010 2009 2008 2007 a 2006 Per Share Data ($): Net asset value, beginning of period 14.97 12.47 21.28 20.39 19.17 Investment Operations: Investment incomenet b .24 .36 .37 .36 .31 Net realized and unrealized gain (loss) on investments 1.03 2.56 (5.61) .89 1.40 Total from Investment Operations 1.27 2.92 (5.24) 1.25 1.71 Distributions: Dividends from investment incomenet (.27) (.42) (.43) (.36) (.33) Dividends from net realized gain on investments   (3.14)  (.16) Total Distributions (.27) (.42) (3.57) (.36) (.49) Net asset value, end of period 15.97 14.97 12.47 21.28 20.39 Total Return (%) 8.64 24.15 (29.57) 6.23 9.12 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.04 1.20 1.07 1.12 1.07 Ratio of net expenses to average net assets .90 .85 .96 1.04 1.07 Ratio of net investment income to average net assets 1.58 2.63 2.25 1.72 1.59 Portfolio Turnover Rate 103.49 134.74 138.66 168.94 c 33.30 Net Assets, end of period ($ x 1,000) 2,468 2,128 274 711 741 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. The Fund 37 FINANCIAL HIGHLIGHTS (continued) Year Ended November 30, Class Z Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.90 12.46 21.30 20.39 19.16 Investment Operations: Investment incomenet a .21 .24 .37 .38 .30 Net realized and unrealized gain (loss) on investments 1.03 2.62 (5.61) .89 1.41 Total from Investment Operations 1.24 2.86 (5.24) 1.27 1.71 Distributions: Dividends from investment incomenet (.26) (.42) (.46) (.36) (.32) Dividends from net realized gain on investments   (3.14)  (.16) Total Distributions (.26) (.42) (3.60) (.36) (.48) Net asset value, end of period 15.88 14.90 12.46 21.30 20.39 Total Return (%) 8.43 23.63 (29.61) 6.31 9.11 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.12 1.18 1.09 1.12 1.15 Ratio of net expenses to average net assets 1.12 1.16 .98 .93 1.07 Ratio of net investment income to average net assets 1.37 1.88 2.24 1.83 1.58 Portfolio Turnover Rate 103.49 134.74 138.66 168.94 b 33.30 Net Assets, end of period ($ x 1,000) 43,924 47,532 44,768 76,939 85,923 a Based on average shares outstanding at each month end. b The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. 38 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Balanced Opportunity Fund (the fund) is the sole series of Dreyfus Manager Funds II (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company. The funds investment objective is to seek a high total return through a combination of capital appreciation and current income.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. As of the close of business on January 8, 2009, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Trustees, all of the assets, subject to liabilities, of Dreyfus Balanced Fund (Dreyfus Balanced) were transferred to the fund in exchange for corresponding class of shares of Beneficial Interest of the fund of equal value. Shareholders of Class A, Class B, Class C, Class I and ClassT shares of Dreyfus Balanced received Class A, Class B, Class C, Class I and Class T shares of the fund, respectively, in each case in an amount equal to the aggregate net asset value of their investment in Dreyfus Balanced at the time of the exchange. The net asset value of the funds shares on the close of business January 8, 2009, after the reorganization was $12.44 for Class A, $12.40 for Class B, $12.46 for Class C, $12.40 for Class I and $12.46 for ClassT shares, and a total of 3,334,487 Class A shares, 191,471 Class B shares, 391,069 Class C shares, 123,934 Class I shares and 7,023 Class T shares, representing net assets of $50,352,911 (including $11,965,047 net unrealized depreciation on investments) were issued to shareholders of Dreyfus Balanced in the exchange.The exchange was a tax-free event to the Dreyfus Balanced shareholders. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C, Class J, Class I and Class Z shares. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund no longer offers Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class J, Class I and Class Z shares are sold at net asset value per share. Class I shares are sold only to institutional investors and Class J and Class Z shares are closed to new investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. ( a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the 40 National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Investments in debt securities excluding short-term investments (other than U.S.Treasury Bills) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board ofTrustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 42 Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed  4,171,768  Commercial Mortgage-Backed  6,460,409  Corporate Bonds   23,143,623  Equity Securities Domestic  201,030,257   Equity Securities Foreign  5,475,233   Foreign Government  1,208,963  Municipal Bonds  1,888,627  The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) (continued) Mutual Funds/ Exchange Traded Funds 4,852,195   Residential Mortgage-Backed  149,087  U.S. Government Agencies/ Mortgage-Backed  31,796,932  U.S. Treasury  15,700,169   See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at November 30, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. 44 Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended November 30, 2010, The Bank of New York Mellon earned $1,838 from lending portfolio securities, pursuant to the securities lending agreement. The Fund 45 NOTES TO FINANCIAL STATEMENTS (continued) (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended November 30, 2010 were as follows: Affiliated Investment Value Value Net Company 11/30/2009 ($) Purchases ($) Sales ($) 11/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 656,000 80,542,000 79,771,000 1,427,000 .5 Dreyfus Institutional Cash Advantage Plus Fund  68,197,470 66,623,089 1,574,381 .5 Total 146,394,089 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions 46 as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended November 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At November 30, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $2,933,524, accumulated capital losses $61,314,035 and unrealized appreciation $5,091,882. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to November 30, 2010. If not applied, $5,034,522 of the carryover expires in fiscal 2015, $12,020,330 expires in fiscal 2016, $43,899,797 expires in fiscal 2017 and $359,386 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended November 30, 2010 and November 30, 2009 were as follows: ordinary income $4,501,268 and $7,151,804, respectively. During the period ended November 30, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for capital loss carryover from prior year fund merger, paydown gains and losses on mortgage-backed securities and consent fees, the fund increased accumulated undistributed investment income-net by $153,927, decreased accumulated net realized gain (loss) on investments by $2,622,930 and increased paid-in capital by $2,469,003. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In The Fund 47 NOTES TO FINANCIAL STATEMENTS (continued) connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended November 30, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .80% of the value of the funds average daily net assets and is payable monthly. The Manager has contractually agreed from April 1, 2010 through April 1, 2011 to waive receipt of its fees and/or assume the expenses of the funds Class A, B, C and I shares, so that the net operating expenses of the funds Class A, B, C and I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.18%, 1.93%, 1.93% and .92%, respectively, of such class average daily net assets. The Manager had contractually agreed from December 1, 2009 through March 31, 2010 to waive receipt of its fees and/or assume the expenses of the funds Class A, B, C and I shares, so that the net operating expenses of the funds Class A, B, C and I shares exclusive of certain expenses as described above did not exceed 1.11%, 1.86%, 1.86% and .85%, respectively, of such class average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $484,265 during the period ended November 30, 2010. During the period ended November 30, 2010, the Distributor retained $25,676 from commissions earned on sales of the funds Class A shares and $70,555 and $839 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B and Class C shares. During the period 48 ended November 30, 2010, Class B and Class C shares were charged $459,515 and $358,004, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2010, Class A, Class B and Class C shares were charged $316,283, $153,171 and $119,335, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan with respect to Class Z (Class Z Shareholder Services Plan), Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended November 30, 2010, Class Z shares did not incur charges pursuant to the Class Z Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended November 30, 2010, the fund was charged $233,683 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The Fund 49 NOTES TO FINANCIAL STATEMENTS (continued) The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2010, the fund was charged $33,922 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $1,998. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended November 30, 2010, the fund was charged $59,221 pursuant to the custody agreement. During the period ended November 30, 2010, the fund was charged $6,399 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $197,134, Rule 12b-1 distribution plan fees $51,000, shareholder services plan fees $46,929, custodian fees $9,173, chief compliance officer fees $1,152 and transfer agency per account fees $54,573, which are offset against an expense reimbursement currently in effect in the amount of $55,467. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 50 NOTE 4Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, during the period ended November 30, 2010, amounted to $313,211,532 and $363,286,318, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended November 30, 2010. At November 30, 2010, the cost of investments for federal income tax purposes was $290,785,395; accordingly, accumulated net unrealized appreciation on investments was $5,091,868, consisting of $21,816,599 gross unrealized appreciation and $16,724,731 gross unrealized depreciation. The Fund 51 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Balanced Opportunity Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Balanced Opportunity Fund (the sole series comprising Dreyfus Manager Funds II) as of November 30, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the four years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits.The financial highlights for the year ended November 30, 2006 were audited by other auditors whose report dated January 19, 2007 expressed an unqualified opinion on such financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2010 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Balanced Opportunity Fund at November 30, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the four years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York January 25, 2011 52 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes the fund hereby designates 84.51% of the ordinary dividends paid during the fiscal year ended November 30, 2010 as qualifying for the corporate dividends received deduction. Also certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $3,906,016 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. The Fund 53 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since September 2003. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 55 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. 56 JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since September 2003. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since September 2003. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. The Fund 57 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since September 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. 58 NOTES Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Mr. David P. Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. David P. Feldman is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $ 48,328 in 2009 and $48,328 in 2010. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $5,276in 2009 and $5,382 in 2010. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $3,579 in 2009 and $4,007 in 2010. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. -3- (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $79 in 2009 and $108 in 2010. [These services consisted of a review of the Registrant's anti-money laundering program]. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2009 and $0 in 2010. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $26,086,988 in 2009 and $33,851,490 in 2010. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. -4- Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. -5- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds II By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date:
